                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 UNITED STATES OF AMERICA,                        )
                                                  )
                       Plaintiff,                 )
                                                  )
 v.                                               )             No. 3:19-CR-75-PLR-DCP
                                                  )
 ROCKELE BRYANT,                                  )
                                                  )
                       Defendant.                 )

                                            ORDER

                All pretrial motions in this case have been referred to the undersigned pursuant to

 28 U.S.C.§ 636(b) for disposition or report and recommendation regarding disposition by the

 District Judge as may be appropriate. This case is before the Court on the Motion for Substitution

 of Counsel [Doc. 53], filed by Attorney Bradley L. Henry on May 24, 2019. Mr. Henry states that

 he filed a Notice of Appearance [Doc. 50] in this case on May 22, 2019. He asks to be substituted

 as Defendant Bryant’s counsel of record and that current court-appointed counsel, Attorney Donny

 M. Young, be relieved of his representation of Defendant Bryant.

                Defendant Bryant first appeared on a criminal complaint on May 1, 2019. At that

 time, the undersigned reviewed the Defendant’s right to counsel and the Defendant stated that she

 wanted the Court to appoint counsel for her. The Court determined that Defendant Bryant qualified

 for court-appointed counsel and appointed [Doc. 28] Mr. Young pursuant to the Criminal Justice

 Act, 18 U.S.C. § 3006A. On May 17, 2019, Mr. Young represented Defendant Bryant at her initial

 appearance and arraignment on an Indictment.

                On May 22, 2019, Mr. Henry and Attorney James G. Carter, Jr., both of Breeding,

 Henry, Baysan PC, filed Notices of Appearance [Docs. 50 & 51] in this case. Neither the instant




Case 3:19-cr-00075-PLR-DCP Document 57 Filed 05/31/19 Page 1 of 2 PageID #: 134
 Motion for Substitution, nor either Notice of Appearance, state that Defendant Bryant or her family

 have retained Mr. Henry or Mr. Carter to represent Defendant Bryant, and no Agreed Order to

 Substitute signed by Defendant’s current counsel of record has been submitted. Accordingly, Mr.

 Henry is DIRECTED to supplement the Motion for Substitution of Counsel with either his

 affidavit or the affidavit of Defendant Bryant, stating whether Defendant Bryant has retained him

 in this case or to submit an appropriate Agreed Order to Substitute Counsel

                IT IS SO ORDERED.

                                                             ENTER:


                                                             ___ __________________________
                                                             Debra C. Poplin
                                                             United States Magistrate Judge




                                                 2

Case 3:19-cr-00075-PLR-DCP Document 57 Filed 05/31/19 Page 2 of 2 PageID #: 135
